Taylor, J.,
dissenting. The difficulty in this case arises not so much from disagreement as to principles as from their application to the facts of the ease. If the parol evidence rule applies, the judgment below should be reversed; otherwise not. That rule presupposes the existence of a valid written contract; but when the execution of a writing as a contract is the very question in issue, the rule does not apply to that issue. In order for the exclusion rule to operate there must be a valid writing; hence, when the immediate issue is whether there is or was a valid writing covering 'the contract, to exclude oral testimony bearing upon that issue upon the assumption of such written contract would be to beg the question. Bank of Br. No. Am. 2 Cooper, 137 U. S. 473, 34 L. ed. 759, 11 Sup. Ct. 160; 2 Jones on Ev. §437. The rule therefore is not infringed by showing that the writing never had a legal existence or binding force. 1 Elliott on Ev. §§514-515. It is necessary to distinguish carefully between the eases in which it is conceded that there is a legal written contract and those where the existence of such a contract is the issue. 'While it is uniformly held that collateral agreements are inadmissible to contradict, enlarge or vary a written contract, it is held with equal uniformity that they may be proved for the purpose of showing that the writing never had existence as a legal contract. This distinction runs through all the decisions including those of our own Court.
I am not immindful of the danger of fraud arising from the reception of parol evidence in any case to avoid the effect of a writing; but it would be a travesty upon justice if rules of procedure calculated to prevent fraud were so administered as to assist in perpetrating a palpable fraud. Such need not be the ease, and hence the well recognized limitation of the exclusion rule to cases in which the existence of the writing as a legal contract is conceded or has been established. Protection against fraud is afforded, to some extent at least, by what Mr. Chamberlayne calls “special inertia.” He says: “A preponderance (of evidence) in any case is sufficient. But the opposite scale may be conceived as containing a certain weight in caution against any action in such a matter; or, if it be preferred, that the scales do not work readily.” 2 Cham. Mod. Law Ev. §1002, note.
*334The issue as to the validity of the writing as a contract is in a sense a preliminary question. On the authority of King v. Woodbridge, 34 Vt. 565, it would seem that the burden of establishing the writing as a contract is upon the party asserting it. The production of the writing with evidence of its execution would doubtless make a prima facie case in favor of its validity. Standing thus the court would apply the exclusion rule; but if evidence is offered fairly and reasonably tending to impeach its validity, the evidence must be received and, in ease of a jury trial, submitted to the jury, with the parol evidence as to the contract, under proper instructions.
Applying these rules to the ease at bar, if the order for the outside materials was found to be a legal- contract, the defendant’s position would be untenable. In that ease it could not be shown that the material was not to be paid for without violating the exclusion rule. On the other hand, if the writing never had binding force as a contract, but was intended to serve a particular purpose other than evidencing the contract, then the contract as to such material rests in parol, and it would not violate the exclusion rule to receive evidence tending to show that the outside material was to be furnished without charge in consideration of extensive orders for other materials. It is enough to say that the reception of the evidence tending to show the purpose for which the order was given was not subject to objection under the parol evidence rule; that the evidence on that point fully justified the jury in finding that the order was not intended by the parties as a contract; and that the jury having found that fact under proper instructions, the exceptions to the admission of parol evidence of the contract are unavailing. For these reasons I would affirm the judgment.